Case 3:18-cv-17195-MAS-ZNQ Document 44 Filed 07/23/20 Page 1 of 7 PagelD: 483

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

HIS ALL HOLINESS, BARTHOLOMEW I,
THE ARCHBISHOP OF
CONSTANTINOPLE, NEW ROME, AND
ECUMENICAL PATRIARCH; THE HOLY
METROPOLIS OF DRAMA; and THE
MONASTERY OF THEOTOKOS
EIKOSIPHOINISSA, Civil Action No. 18-17195 (MAS) (ZNQ)

Plaintiffs, MEMORANDUM OPINION

¥.

PRINCETON UNIVERSITY,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiffs His All Holiness, Bartholomew I, the
Archbishop Of Constantinople, New Rome, and Ecumenical Patriarch (the “Patriarch”); the Holy
Metropolis of Drama (the “Metropolis”); and the Monastery of the Theotokos Eikosiphoinissa’s
(the “Monastery”) (collectively, “Plaintiffs”) Motion to Dismiss pursuant to Federal Rule of Civil
Procedure 41(a)(2).' (ECF No. 30.) Defendant Princeton University (“Defendant™ or “Princeton”)
opposed (ECF No. 38), and Plaintiffs replied (ECF No. 42). The Court has carefully considered

the parties’ submissions and decides the matter without oral argument pursuant to Local Civil

 

' Unless otherwise noted, all references to a “Rule” or “Rules” hereinafter refer to the Federal
Rules of Civil Procedure.
Case 3:18-cv-17195-MAS-ZNQ Document 44 Filed 07/23/20 Page 2 of 7 PagelD: 484

Rule 78.1. For the reasons set forth in this Memorandum Opinion, Plaintiffs’ Motion is granted
in part.
I. BACKGROUND

Plaintiffs initiated this action to recover four religious manuscripts (the “Manuscripts”) in
Princeton's possession. (Compl. 4 1, ECF No. 1.) Plaintiffs allege that the Manuscripts were
housed in the Monastery’s library in Northern Greece for centuries until Bulgarian forces stole
them on March 27, 1917. (/d.) In 1921, Princeton purchased one of the Manuscripts from the
Frankfurt-based auction house Joseph Baer & Co. (the “Baer Auction House”). (/d. J 2.) In 1924,
Robert Garrett, a Princeton trustee and alumnus purchased the other three Manuscripts from the
Baer Auction House and donated them to Princeton. (/d.)

On December 14, 2015, the Patriarch sent a demand letter to Princeton seeking the return
of the Manuscripts, (/d. [ 35.) Despite the request, Princeton did not return the Manuscripts. (/d.)
On December 13, 2018, Plaintiffs filed this Complaint alleging three Counts: (1) Replevin;
(2) Declaration of ownership; and (3) Conversion. (id. J] 36-58.) On December 13. 2019,
Plaintiffs filed the present Motion, seeking to dismiss the Patriarch and the Metropolis’s claims
with prejudice pursuant to Rule 41(a)(2). (Pls.. Moving Br. 4, ECF No. 30-1.)

II. LEGAL STANDARD

Once an answer has been filed, “an action may be dismissed at the plaintiff[s"] request only
by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). “[T]he decision
to allow voluntary dismissal is left to the sound discretion of the district court.” Hayden v, Westfield
Ins. Co., 386 F. App’x 835, 842 (3d Cir. 2014) (citing Ferguson v, Eakle, 492 F.2d 26, 29 (3d Cir.
1974)). “The purpose of the grant of discretion under Rule 41(a)(2). . . is primarily to prevent

voluntary dismissals which unfairly affect the other side, and to permit the imposition of curative
Case 3:18-cv-17195-MAS-ZNQ Document 44 Filed 07/23/20 Page 3 of 7 PagelD: 485

conditions ....° 9 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 2364
(3d ed.) (internal quotation marks omitted). Indeed, the Third Circuit has “acknowledged a district
court’s ability to attach conditions to Rule 41(a)(2) dismissal orders.” Carroll v. E One Inc.,
893 F.3d 139, 146 (3d Cir. 2018).
“Rule 41 motions should be allowed unless [the] defendant will suffer some prejudice other

than the mere prospect of a second lawsuit.” /n re Paoli R.R. Yard PCB Litig., 916 F.2d 829,
863 (3d Cir. 1990) (internal quotation marks omitted). In other words, “[t]he lynchpin of a
voluntary dismissal motion is whether the defendant will be prejudiced.” Emmanouil v. Mita
Memt., LLC, No. 11-5575, 2015 WL 5023049, at *3 (D.N.J. Aug. 24, 2015). To that end, “a court
must examine the prejudice to the defendant, both in terms of legal prejudice and litigation
expense.” Williamson v. Daiichi Sankyo, Inc., No. 15-2606, 2017 WL 2226734, at *2 (D.N.J. May
22, 2017) (internal quotation marks and citation omitted); Worrell v. Harshe, No. 16-2398,
2017 WL 4419240, at *3 (D.N.J. Oct. 5, 2017). Factors relevant to this analysis include:

(I) the excessive and duplicative expense of a second litigation;

(2) the effort and expense incurred by defendants in preparing for

trial; (3) the extent to which the current suit has progressed;

(4) plaintiffs’ diligence in bringing the motion to dismiss and the

rationale for it; and (5) the pendency of a dispositive motion by the
non-moving party.

Id.; see also Sporn v. Ocean Colony Condo. Ass'n, 173 F. Supp. 2d 244, 255 (D.N.J. 2001).?

 

? Moving Plaintiffs argue that the Court's discretion is limited where dismissal is with prejudice.
(Pls.” Reply Br. 4-5, ECF No. 42.) But the Court only lacks discretion where “dismissal with
prejudice would dispose entirely of a case.” Sheridan y. Fox, 531 F. Supp. 151, 155 (E.D. Pa.
1982) (emphasis added); see also John Evans Sons, Inc. v. Majik—Ironers, Inc., 95 F.R.D. 186,
190-9] (E.D. Pa. 1982) (“A different situation may be presented where the plaintiff moves to
dismiss with prejudice. A trial court may abuse its discretion in denying such a motion where
dismissal would terminate the entire action since courts should not conduct useless trials.”
(emphasis added) {citation omitted)), Here. the Court's discretion is not so limited because, even
if the Patriarch and Metropolis are no longer in the case. the Monastery nonetheless remains.

3
Case 3:18-cv-17195-MAS-ZNQ Document 44 Filed 07/23/20 Page 4 of 7 PagelD: 486

I. DISCUSSION

Plaintiffs seek voluntary dismissal of the Patriarch and the Metropolis’s claims because,
“having completed the bulk of written and document discovery, Plaintiffs believe that the sole and
proper plaintiff in this lawsuit is the Monastery, as the owner of the Manuscripts, and that having
one plaintiff will streamline the remainder of discovery, dispasitive motions, and trials.” (Pls.”
Moving Br. 2.)

Defendant argues that it will suffer legal prejudice if it is unable to obtain “case-dispositive
discovery” from the Patriarch and the Metropolis. (Def.’s Moving Br. at 8-9, ECF No. 38.)
According to Defendant, “in October 2019, Plaintiffs formally disclosed that the late Metropolitan
of Drama, Dionysios, the former leader of the Metropolis, [(the “Metropolitan”)] was put in charge
of ‘revitalizing the Monastery’s efforts’ from 1965 [to] 2005 to “search for the manuscripts stolen
from the Monastery in 1917.° (Def.°s Moving Br. 4 (emphasis omitted) (citing Sneed Certification
{ 12, ECF No. 38-1).) Plaintiffs further revealed that the Metropolitan investigated at the
“encouragement” of the current Patriarch and that his investigation uncovered Defendant's
possession of the Manuscripts. (Def.s Moving Br. 4.) Plaintiffs also produced a 1995 book written
by the Metropolitan that recognized certain of the Manuscripts were in Defendant's possession
{the “Book”), (/d. at 4-5.) From these disclosures, Defendant sought additional discovery that
would elicit information showing that Plaintiffs knew their claims were time-barred when they
filed suit. (/d. at 5; Sneed Certification 9] 13. 15.)

Defendant argues that dismissal of the Patriarch and the Metropolis would effectively bar
discovery from them because Defendant would need to seek the same information through the

Hague Convention—likely, in an untimely and limited manner. (/d. at 9-12.) Defendant argues:
Case 3:18-cv-17195-MAS-ZNQ Document 44 Filed 07/23/20 Page 5 of 7 PagelD: 487

Plaintiffs[*] goal is to leave the Monastery as the lone plaintiff,
despite having previously disclosed that the Monastery has no
individuals with relevant knowledge and that its documents have
been destroyed, and [to] deprive Princeton of the ability to fully
discover the complete facts known by the Patriarch and the
Metropolis, facts which are imputable by agency principals to their
subordinate Monastery.

(/d. at 1.) Defendant argues that granting the Motion would ultimately abate Defendant's statute
of limitations and laches defenses. (/d. at 8—9.) Defendant asks the Court to deny the Motion or
require the Patriarch and the Metropolis appear for their noticed depositions and provide responses
to outstanding discovery before entering an order of dismissal. (fe. at 14.)

Defendant cites as support Alliance for Global Justice v. District of Columbia,
No. 01-0811, 2005 WL 469593 (D.D.C. Feb. 7, 2005), report and recommendation adopted, ECF
No. 194 (D.D.C. June 20, 2005). There, the court reconsidered an order granting voluntary
dismissal of certain plaintiffs without terms or conditions of dismissal, despite the parties”
“disagreement as to whether the dismissed plaintiffs would be obliged to respond to... . outstanding
discovery requests.” /d. at *1—2. The defendant argued that it would suffer legal prejudice due to
“the loss of relevant information and the burden of seeking the information they already demanded
via other means, such as Rule 45 subpoenas.” /d. at *2.

The Alliance court agreed with the defendant—having considered that dismissal of those
plaintiffs would not end the case, that the plaintiffs’ “sophisticated counsel[] surely had to
appreciate when they began [the] lawsuit that they would have to undertake significant discovery
obligations,” and that it would be unfair to burden the defendant with seeking the requested
information via other means. fd. at 3. The court held that “permitting plaintiffs to avoid their
discovery obligations would cause undue prejudice to the defendants, and conditions must be

imposed on their voluntary dismissal in order to protect [the defendants’] interests.” /d.
Case 3:18-cv-17195-MAS-ZNQ Document 44 Filed 07/23/20 Page 6 of 7 PagelD: 488

Accordingly, the court recommended conditioning voluntary dismissal upon the plaintiffs’
response to discovery requests served prior to the motion for voluntary dismissal. fe. at *4.
Here, as in Alfliance, dismissal of the Patriarch and the Metropolitan—even if with
prejudice—would not dispose of the entire matter. Defendant nonetheless must defend its case
against the Monastery. Although Plaintiffs argue that “[i]t is not clear what additional discovery
Defendant would need from [them]” (Pls.” Reply Br. 9), the Court finds this argument
unpersuasive. On review of the notices of depositions, for example, it is apparent that Defendant
seeks information relevant to its statute of limitations defense against the claims of the
Monastery—the would-be remaining plaintiff. (See, e.g., Nov. 27, 2019, Notice of Deposition of
the Patriarch, Ex. E to Sneed Cert., ECF No. 38-6 at *2—11.*) For instance, Defendant seeks
discovery from the Metropolis on the following:
10. The 1995 Book, including the creation, authoring, and
publishing of the 1995 Book; where the Metropolis located the 1995
Book; and the distribution andor sharing of the 1993 Book,
including distribution and/or sharing of the 1995 Book with the
Patriarch, the Patriarch’s agents, the Mfonastery, and third-parties.
16. The relationship between and among the Patriarch, the
Metropolis, te Monastery, the Church of Greece, and the
Government of Greece, including the administration of the
Metropolis by the Church of Greece and the Patriarch.

(id. at *10 (emphases added).) These requests are nonetheless relevant to Princeton's defense

against the Monastery.*

Although Plaintiffs argue that “New Jersey law does not impute to the plaintiff knowledge

held by other parties or knowledge contained in public records” (Pls. Reply Br. 10), the Court

 

3 Pages preceded by asterisks refer to the page numbers of the ECF header.

* Indeed, on reply, Plaintiffs agree to at least respond to Defendant's written requests concerning
the Book. (Pis.” Reply Br. 9.)
Case 3:18-cv-17195-MAS-ZNQ Document 44 Filed 07/23/20 Page 7 of 7 PagelD: 489

finds this argument similarly unavailing. The relationship between Plaintiffs is not yet known, and
certain of Defendant's discovery requests are directed to when the Monastery could have known
Defendant had possession of the Manuscripts.

Furthermore, the timing of and reasoning for Plaintiffs’ Motion is prejudicial against
Defendant. It is unclear why Plaintiffs required the bulk of fact discovery to realize that the
Monastery is the “sole and proper plaintiff in this lawsuit.” (Pls.. Moving Br. 2.) Moreover,
Plaintiffs filed their Motion two weeks after Defendant noticed depositions. Finally, to require
Defendant obtain information from the Patriarch and the Metropolis through the Hague
Convention several months before the end of fact discovery would be unfair and burdensome. (See
Pretrial Scheduling Order (setting the close of fact discovery for March 2, 2020), ECF No. 21.) As
a result, the Court will grant voluntary dismissal with prejudice of the Patriarch and the
Metropolis’s claims on the condition that outstanding discovery requests served upon the Patriarch
and the Metropolis prior to December 13. 2019 are addressed.

IV. CONCLUSION

For these reasons, the Court grants Plaintiffs’ Motion to Dismiss contingent upon their

completion of outstanding discovery. The Court will enter an Order consistent with this

Memorandum Opinion.

 

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
